Case 2:17-cv-08138-PA-PJW Document 27-1 Filed 10/11/18 Page 1 of 2 Page ID #:161



    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10                                   WESTERN DIVISION
   11
   12   PANDA RESTAURANT GROUP,                       Case No.: 2:17-cv-8138 PA (PJWx)
        INC., a California corporation,
   13                                                 [PROPOSED] ORDER GRANTING
                          Plaintiff,                  PLAINTIFF PANDA
   14                                                 RESTAURANT GROUP, INC.’S
                 v.                                   MOTION FOR CONTEMPT
   15
        PANDA CHINESE FAST FOOD INC,                  Date:      November 19, 2018
   16   a California corporation,                     Time:      1:30 p.m.
                                                      Place:     Courtroom 9A
   17                     Defendants.
                                                      The Honorable Percy Anderson
   18
   19
   20
   21            Pursuant to this Court’s Minute Order granting the Motion for Contempt

   22   filed by Plaintiff Panda Restaurant Group, Inc. (“Plaintiff”) against Defendant

   23   Panda Chinese Fast Food Inc (“Defendant”) it is hereby ORDERED, ADJUDGED,

   24   AND DECREED:

   25            1) Defendant shall comply with the permanent injunction in the February

   26   26, 2018 Judgment immediately;

   27            2) Defendant shall pay the monetary damages that the Court previously

   28   ordered it to pay in the February 26, 2018 Judgment;
                                                  1
                      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR CONTEMPT
        48527107v.2
Case 2:17-cv-08138-PA-PJW Document 27-1 Filed 10/11/18 Page 2 of 2 Page ID #:162



    1            3) Defendant shall pay monetary sanctions as the Court deems just and
    2   proper, in the amount of ____________________; and
    3            4) Defendant shall pay Plaintiff’s reasonable attorney’s fees and costs as
    4   incurred in seeking to enforce the Court’s February 26, 2018 Judgment.
    5            IT IS SO ORDERED.
    6
    7   DATED:
                                                 The Hon. Percy Anderson
    8                                            U.S. District Judge
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    2
                      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR CONTEMPT
        48527107v.2
